DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered. Claims 1-7 and 9-14 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections and rejections under 35 U.S.C. 112(a) in the previous Office action dated 08/10/2021 have been withdrawn in light of the amendment to the claims and the cancellation of claims 8 and 15.
In response to the rejections under 35 U.S.C. 103 as being unpatentable over Tang in view of AAPA in the previous Office action dated 08/10/2021, Applicant has amended all independent claims and provided arguments, on pages 12-16 of the amendment, which have been considered but they are not persuasive as follows:
 (i)	Applicant’s argument with respect to Fig. 3A of Tang on pages 12-13 of the amendment is not persuasive because Tang discloses various embodiments and the embodiment illustrated by Fig. 3A is not used in any rejection.
(ii)	Applicant’s argument, that Tang does not teach the limitation “two of the plurality of touch sensing electrodes corresponding to two adjacent touch driving electrodes arranged in the row direction are located between the two adjacent touch driving electrodes arranged in the row direction”, on page 14 of the amendment is not persuasive because Tang’s Fig. 7A explicitly shows the touch sensing electrode [RX73/RX74], which is in the touch pattern 710 located in the first column and the first row, corresponding to the touch driving electrode TX71 of the same touch pattern 710 located in the first column and the first row; and the touch sensing electrode [RX71/RX72], which is in the [[another]] touch pattern 710 located in the second column and the first row, corresponding to the touch driving electrode TX71 of the same 
(iii)	Applicant’s argument, that the combination of Tang and AAPA does not teach the limitation “two of the plurality of touch sensing electrodes corresponding to two adjacent touch driving electrodes arranged in the column direction are located between the two adjacent touch driving electrodes arranged in the column direction”, on page 15 of the amendment is not persuasive because the above modified Tang in view of AAPA obviously renders each modified touch pattern (710) of Tang in view of AAPA comprising sensing electrodes (RX71, RX72) on the left of the driving electrode (TX71), sensing electrodes (RX73, RX74) on the right of the same driving electrode (TX71), sensing electrodes (RX71, RX72) on the left of the driving electrode (TX71), at least one sensing electrode adjacent to the top of the same driving electrode (TX71) as modified in view of AAPA, at least one sensing electrode adjacent to the bottom of the same driving electrode (TX71) as modified in view of AAPA, thereby obviously rendering “two of the plurality of touch sensing electrodes [[one sensing electrode adjacent to the bottom of the driving electrode (TX71) of the touch pattern 710 in the first column and the first row and one sensing electrode adjacent to the top of the driving electrode (TX71) of the touch pattern 710 in the first column and the second row]] corresponding to two adjacent touch driving electrodes arranged in the column direction are located between the two adjacent touch driving electrodes arranged in the column direction.”
(iv)	Applicant’s argument, that Park is silent about the distribution of signal lines connected to the touch sensing electrodes and the signal lines connected to the touch driving electrodes on two sides of the alleged touch display panel, respectively, on page 16 of the amendment is not persuasive because Park, at least Figs. 1 and 3; ¶ [0014], ¶ [0067], discloses one set of the plurality of first touch electrodes 410 or the plurality of second touch electrodes 420 construed as the plurality of touch sensing electrodes and another set of the plurality of first touch electrodes 410 or the plurality of second touch electrodes 420 construed as the plurality of touch sensing electrodes; for easily discussion, assuming the first touch electrodes 410 to be the 
(v) 	See the below rejection of the newly amended claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 14, since this claim depends on the cancelled claim 8, it is considered that the invention is not clearly defined.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2016/0026294 A1; hereinafter Tang) in view of Applicant’s Admitted Prior Art (see at least ¶¶ [0004]-[0005] of the instant application; hereinafter AAPA,) and further in view of Park (US 2015/0185903 A1.) 
As per claims 1 and 9, Tang discloses a touch display device (see at least ¶ [0005], disclosing a touch display device, of mobile phones, laptop computers, tablet computers and more, comprising a touch panel) comprising: a touch display panel (see at least any of Figs. 7A-9B, disclosing a touch panel 700/800/900) comprising: 
a base substrate (see at least any of Figs. 7A-9B, disclosing the transmitter/driving electrodes and the receiver/sensing electrodes disposed in the same layer of a base substrate;)
n touch driving electrodes insulated from each other and arranged in an array on the base substrate (see at least Fig. 7A; ¶ [0080], the claimed n touch driving electrodes construed as the n transmitter/driving electrodes TX located in a row extending in the second direction D2 [e.g., TX71 of a top touch pattern 710 in a first column and a first row, TX72 of a top touch pattern 710 in a second column and the first row, TX73 of a top touch pattern 710 in a third column and the first row  … and TX7n of a top touch pattern 710 in a nth column and the first row], insulated from each other and arranged in an array on the layer of the base substrate; the base substrate 101; similarly see any of Figs. 7B-9B also disclosing the same;) 
a plurality of touch sensing electrodes insulated from each other and around each of the n touch driving electrodes (see at least Fig. 7A; ¶ [0080], disclosing the touch sensing electrodes [RX71-RX74] insulated from each other and around the touch driving electrode TX71 in the same top touch pattern 710 located in the first column and the first row; the touch sensing electrodes [RX71-RX74] insulated from each other and around the touch driving electrode TX71 in the same top touch pattern 710 located in the second column and the first row; similarly see any of Figs. 7B-9B also disclosing the same,) wherein the n touch driving electrodes are disposed in a same layer as the plurality of touch sensing electrodes (see at least Fig. 7A; ¶ [0044],) and each of the plurality of touch sensing electrodes is connected to an integrated circuit through a corresponding signal line, respectively (see at least Fig. 7A, disclosing a touch pattern 710 located in the first row and the first column comprising: a touch sensing electrode RX71 connected to an integrated circuit [[see at least ¶¶ [0006], [0080-[0083], disclosing a back-end sensor IC sending touch driving signals to the n touch driving electrodes to perform a touch scan and receiving touch sensing signals from the plurality of touch sensing electrodes to perform touch point determination]] through a corresponding signal line; a touch sensing electrode RX72 connected to the integrated circuit through a corresponding signal line; a touch sensing electrode RX73 connected to the integrated circuit through a corresponding signal line; a touch sensing electrode RX74 connected to the integrated circuit through a corresponding signal line; similarly for a touch pattern 710 in the first row and the second column as shown in Fig. 7A; similarly see any of Figs. 7B-9B also disclosing the same;) and 
the integrated circuit (see the above discussion; or see at least ¶¶ [0006], [0080-[0083], disclosing a back-end sensor IC sending touch driving signals to the n touch driving electrodes to perform a touch scan and receiving touch sensing signals from the plurality of touch sensing electrodes to perform touch point determination,) wherein: 
see at least Fig. 7A, disclosing each of plural four rows of the touch driving/sensing electrodes extending in a row direction D2 and each of plural columns of the touch driving/sensing electrodes extending in a column direction D1 intersecting the row direction D2,)
the n touch driving electrodes and the plurality of touch sensing electrodes are electrically connected to the integrated circuit (see at least Fig. 7A; ¶¶ [0006] and [0080-[0083], disclosing the back-end sensor IC electrically connected to the n touch driving electrodes for sending touch driving signals to the n touch driving electrodes to perform a touch scan and the back-end sensor IC electrically connected to the plurality of touch sensing electrodes for receiving touch sensing signals from the plurality of touch sensing electrodes to perform touch point determination,) 
each of the plurality of touch sensing electrodes is electrically insulated from each other and connected to the integrated circuit, respectively (see at least Fig. 7A; ¶¶ [0006], [0080-[0083], disclosing that each of the plurality of touch sensing electrodes in the same row of touch patterns 710 [[e.g., the first row of touch patterns 710 extending in the second direction D2, as discussed above]] is electrically insulated from each other and connected to the back-end sensor IC integrated circuit, respectively, for receiving touch sensing signals from the plurality of touch sensing electrodes to perform touch point determination,)
two of the plurality of touch sensing electrodes corresponding to two adjacent touch driving electrodes arranged in the row direction are located between the two adjacent touch driving electrodes arranged in the row direction (see at least Fig. 7A, disclosing, e.g., the touch sensing electrode [RX73/RX74], which is in the touch pattern 710 located in the first column and the first row, corresponding to the touch driving electrode TX71 of the same touch pattern 710 located in the first column and the first row; and the touch sensing electrode [RX71/RX72], which is in the [[another]] touch pattern 710 located in the second column and the first row, corresponding to the touch driving electrode TX71 of the same [[another]] touch pattern 710 located in the second column and the first row; note that all touch patterns 710 in the second column shown in Fig. 7A have the same structural arrangement as all touch patterns 710 in the first column; thereby rendering Tang expressly teaching two of the plurality of touch sensing electrodes corresponding to two adjacent touch driving electrodes arranged in the row direction located between the two adjacent touch driving electrodes arranged in the row direction; similarly see any of Figs. 7B-9B also disclosing the same,)
each of the plurality of touch sensing electrodes is connected to the integrated circuit through the corresponding signal line see at least Figs. 7A-9B; ¶¶ [0006], [0080-[0083], disclosing each of the plurality of touch sensing electrodes connected to the back-end sensor IC through the corresponding signal line for transmitting touch sensing signals to the back-end sensor IC,)
each of the plurality of touch driving electrodes is connected to the integrated circuit through a corresponding signal line see at least Figs. 7A-9B; ¶¶ [0006], [0080-[0083], disclosing each of the plurality of touch driving electrodes connected to the back-end sensor IC through the corresponding signal line for receiving the touch driving signals from the back-end sensor IC,)
the integrated circuit is configured to send touch driving signals to the n touch driving electrodes see at least ¶¶ [0006], [0080-[0083], disclosing the back-end sensor IC sending touch driving signals to the n touch driving electrodes to perform a touch scan,) and
 the integrated circuit is further configured to receive sensing signal change quantities of the plurality of touch sensing electrodes around a same one of the n touch driving electrodes, to determine see at least ¶¶ [0006], [0080-[0083], disclosing the back-end sensor IC receiving sensing signal change quantities of the plurality of touch sensing electrodes around a same one of the n touch driving electrodes, to determine coordinates of a touch position.)
Accordingly, Tang discloses all limitations of these claims except for features, (i) “to form a three-dimensional electric field near a surface of the touch display panel,” (ii) “three dimensional coordinates of a touch position,” (iii) “two of the plurality of touch sensing electrodes corresponding to two adjacent touch driving electrodes arranged in the column direction are located between the two adjacent touch driving electrodes arranged in the column direction,” and (iv) “the corresponding signal line, which is connected to each of the plurality of touch sensing electrodes, routing from a first side of the touch display panel and the corresponding signal line, which is connected to each of the plurality of touch driving electrodes, routing from a second side opposite to the first side of the touch display panel,” as claimed.

Regarding to the above features (i)-(iii), in the same field of endeavor, AAPA discloses a well-known three-dimensional capacitive touch screen display device using an existing electric field type three-dimensional touch technology which adopts a design in which a driving electrode is in the middle and sensing electrodes are around, forms a three-dimensional electric field near a surface of the touch display panel, and determines three dimensional coordinates of a touch position, in order to realize gesture operation functions in a horizontal, vertical, and circular directions (see at least ¶¶ [0004]-[0005] of the instant application.)
Tang, as discussed above or see any of Figs. 7A-9B, discloses the capacitive touch screen display device in which a driving electrode (TX1) is in the middle and sensing electrodes (RX71-RX74) are on the left and right sides of the driving electrode, but is silent to the sensing electrodes being the top and bottom sides of the driving electrode or around the driving electrode, to form a three-dimensional electric field near a surface of the touch display panel, and “three dimensional coordinates of a touch position. AAPA, as discussed above, teaches a well-known three-dimensional capacitive touch screen display device using an existing electric field type three-dimensional touch technology which adopts a design in which a driving electrode is in the middle and sensing electrodes are around, forms a three-dimensional electric field near a surface of the touch display panel, and determines three dimensional coordinates of a touch position, in order to realize gesture operation functions in a horizontal, vertical, and circular directions. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the capacitive touch display device of the Tang reference to utilize the using an existing electric field type three-dimensional touch technology which adopts a design in which a driving electrode is in the middle and sensing electrodes are around, forms a three-dimensional electric field near a surface of the touch display panel, and determines three dimensional coordinates of a touch position, in view of the teaching in the AAPA, to improve the above modified touch display device of the Tang reference for the predictable result of providing gesture operation functions in a horizontal, vertical, and circular directions in the three-dimensional space in accordance with the particular applications, as well-known to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application as disclosed by the AAPA.


Regarding to the above features (iv), in the same field of endeavor, Park discloses a related touch display device (see at least Figs. 1-3; ¶ [0035], ¶ [0039], disclosing a touch display device) comprising a touch display panel (10), wherein: each of the plurality of touch sensing electrodes is connected to the integrated circuit through the corresponding signal line routing from a first side of the touch display panel, and each of the plurality of touch control electrodes is connected to the integrated circuit through a corresponding signal line routing from a second side opposite to the first side of the touch display panel (see at least Figs. 1 and 3; ¶ [0014], ¶ [0067], disclosing one set of the plurality of first touch electrodes 410 or the plurality of second touch electrodes 420 construed as the plurality of touch sensing electrodes and another set of the plurality of first touch electrodes 410 or the plurality of second touch electrodes 420 construed as the plurality of touch sensing electrodes; for easily discussion, assuming the first touch electrodes 410 to be the claimed touch sensing electrodes and the second touch electrodes 420 to be the claimed touch driving electrodes; see at least Figs. 1 and 3 explicitly teaching each of the plurality of touch sensing electrodes 410 connected to the integrated circuit 30 through the corresponding signal line 411 routing from a first/left side of the touch display panel 10, and each of the plurality of touch control electrodes 420 connected to the integrated circuit 30 through a corresponding signal line 421 routing from a second/right side opposite to the first/left side of the touch display panel 10,) thereby at least reducing resistance caused by the connector (see at least ¶¶ [0058]-[0068], specifically ¶ [0062]: last three lines.)
the corresponding signal line, which is connected to each of the plurality of touch sensing electrodes, routing from a first side of the touch display panel and the corresponding signal line, which is connected to each of the plurality of touch driving electrodes, routing from a second side opposite to the first side of the touch display panel” of this claim. Park discloses each of the plurality of touch sensing electrodes connected to the integrated circuit through the corresponding signal line routing from a first side of the touch display panel and each of the plurality of touch control electrodes connected to the integrated circuit through a corresponding signal line routing from a second side opposite to the first side of the touch display panel, thereby at least reducing resistance caused by the connector. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified Tang touch display device to include each of the plurality of touch sensing electrodes connected to the integrated circuit through the corresponding signal line routing from a first side of the touch display panel and each of the plurality of touch control electrodes connected to the integrated circuit through a corresponding signal line routing from a second side opposite to the first side of the touch display panel, in view of the teaching in the Park reference, to improve the above modified touch display device of the Tang reference for the predictable result of at least reducing resistance caused by the connector. Accordingly, the above modified Tang in view of AAPA and Park obviously renders all limitations of these claims.

As per claim 2, Tang further discloses orthographic projections of the n touch driving electrodes on the base substrate non-overlapping orthographic projections of the plurality of touch sensing electrodes on the base substrate (see Tang at least Fig. 7A; ¶ [0044]; ¶ [0080], disclosing orthographic projections of the n touch transmitter/driving electrodes TX on the layer of the base substrate non-overlapping orthographic projections of the plurality of touch sensing electrodes RX on the same layer of the base substrate.)
see the discussion in the rejection of claim 1; or see Tang at least Fig. 7A.)
As per claim 4, Tang further discloses the at least one of the plurality of touch sensing electrodes serving as a touch sensing electrode corresponding to the adjacent two of the n touch driving electrodes (see the discussion in the rejection of claim 1; or see Tang at least Fig. 7A; ¶ [0081].)
As per claim 5, Tang discloses the integrated circuit sending the touch driving signals to the n touch driving electrodes one after another to perform the touch scan (see Tang at least ¶¶ [0006], [0080], [0081].) 
As per claim 6, Tang discloses wherein the plurality of touch sensing electrodes is arranged in the row direction, and extends in the column direction; or the plurality of touch sensing electrodes is arranged in the column direction, and extends in the row direction (see Tang at least Fig. 7A.)
As per claim 7, Tang discloses each of the plurality of touch sensing electrodes being strip-shaped, extending in one of the row direction and the column direction (see Tang at least Fig. 7A.)
As per claim 10, see the above rejection of claims 1 and 9 for similar limitations. Tang further discloses a working time of the touch display panel being within one frame period (see Tang at least ¶¶ [0006], [0080], [0081], disclosing a working time of the touch display panel, for performing a touch scan and sensing, being within a period as one frame period.)
	As per claim 11, Tang discloses-31-Attorney Docket No. 00189.0375.OQUS the integrated circuit determining the touch position according to two touch sensing electrodes that receive greatest sensing signal change quantities among the sensing signal change quantities received by the plurality of touch sensing electrodes (see Tang at least ¶¶ [0006], [0080], [0081], [0096], disclosing the sensor IC determining the touch position according to all two touch sensing electrodes that receive sensing signals, i.e., including two touch sensing electrodes that receive greatest sensing signal change quantities among the sensing signal change quantities received by the plurality of touch sensing electrodes.)
As per claim 12, see the above rejection of claim 5 for similar limitation.
see Tang at least Fig. 7a; ¶ [0080], ¶ [0081] for a zero or no touch action.)

As per claim 14, the above modified Tang obviously renders each of the n touch driving electrodes surrounded by a corresponding touch sensing electrode group and a corresponding strip-shaped touch sensing electrode (see the discussion in the rejection of claim 1 for the above modified Tang obviously rendering each of the n touch driving electrodes surrounded by plurality of the touch sensing electrodes or a corresponding touch sensing electrode group; further see Tang at least Fig. 7A, disclosing that, e.g., the [[first]] touch driving electrode TX71 in the [[first]] touch pattern 710 located in the first column and the first row is surrounded by a corresponding touch sensing electrode group [RX73, RX74] and a corresponding strip-shaped touch sensing electrode [RX71/RX72] in the same [[first]] touch pattern 710; the [[second]] touch driving electrode TX71 in the [[second] touch pattern 710 located in the second column and the first row is surrounded by a corresponding touch sensing electrode group [RX73, RX74] and a corresponding strip-shaped touch sensing electrode [RX71/RX72] in the same [[second]] touch pattern 710 …; and the [[nth]] touch driving electrode TX71 in the [[nth]] touch pattern 710 located in the nth column and the first row is surrounded by a corresponding touch sensing electrode group [RX73, RX74] and a corresponding strip-shaped touch sensing electrode [RX71/RX72] in the same [[nth]] touch pattern 710.)




SECOND SET OF REJECTIONS:
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Dorfner (US 2016/0313852 A1,) and further in view of Park (US 2015/0185903 A1.) 
see at least ¶ [0005], disclosing a touch display device, of mobile phones, laptop computers, tablet computers and more, comprising a touch panel) comprising: a touch display panel (see at least any of Figs. 7A-9B, disclosing a touch panel 700/800/900) comprising: 
a base substrate (see at least any of Figs. 7A-9B, disclosing the transmitter/driving electrodes and the receiver/sensing electrodes disposed in the same layer of a base substrate;)
n touch driving electrodes insulated from each other and arranged in an array on the base substrate (see at least Fig. 7A; ¶ [0080], the claimed n touch driving electrodes construed as the n transmitter/driving electrodes TX located in a row extending in the second direction D2 [e.g., TX71 of a top touch pattern 710 in a first column and a first row, TX72 of a top touch pattern 710 in a second column and the first row, TX73 of a top touch pattern 710 in a third column and the first row  … and TX7n of a top touch pattern 710 in a nth column and the first row], insulated from each other and arranged in an array on the layer of the base substrate; the base substrate 101; similarly see any of Figs. 7B-9B also disclosing the same;) 
a plurality of touch sensing electrodes insulated from each other and around each of the n touch driving electrodes (see at least Fig. 7A; ¶ [0080], disclosing the touch sensing electrodes [RX71-RX74] insulated from each other and around the touch driving electrode TX71 in the same top touch pattern 710 located in the first column and the first row; the touch sensing electrodes [RX71-RX74] insulated from each other and around the touch driving electrode TX71 in the same top touch pattern 710 located in the second column and the first row; similarly see any of Figs. 7B-9B also disclosing the same,) wherein the n touch driving electrodes are disposed in a same layer as the plurality of touch sensing electrodes (see at least Fig. 7A; ¶ [0044],) and each of the plurality of touch sensing electrodes is connected to an integrated circuit through a corresponding signal line, respectively (see at least Fig. 7A, disclosing a touch pattern 710 located in the first row and the first column comprising: a touch sensing electrode RX71 connected to an integrated circuit [[see at least ¶¶ [0006], [0080-[0083], disclosing a back-end sensor IC sending touch driving signals to the n touch driving electrodes to perform a touch scan and receiving touch sensing signals from the plurality of touch sensing electrodes to perform touch point determination]] through a corresponding signal line; a touch sensing electrode RX72 connected to the integrated circuit through a corresponding signal line; a touch sensing electrode RX73 connected to the integrated circuit through a corresponding signal line; a touch sensing electrode RX74 connected to the integrated circuit through a corresponding signal line; similarly for a touch pattern 710 in the first row and the second column as shown in Fig. 7A; similarly see any of Figs. 7B-9B also disclosing the same;) and 
the integrated circuit (see the above discussion; or see at least ¶¶ [0006], [0080-[0083], disclosing a back-end sensor IC sending touch driving signals to the n touch driving electrodes to perform a touch scan and receiving touch sensing signals from the plurality of touch sensing electrodes to perform touch point determination,) wherein: 
the touch display panel includes a row direction and a column direction, intersecting each other (see at least Fig. 7A, disclosing each of plural four rows of the touch driving/sensing electrodes extending in a row direction D2 and each of plural columns of the touch driving/sensing electrodes extending in a column direction D1 intersecting the row direction D2,)
the n touch driving electrodes and the plurality of touch sensing electrodes are electrically connected to the integrated circuit (see at least Fig. 7A; ¶¶ [0006] and [0080-[0083], disclosing the back-end sensor IC electrically connected to the n touch driving electrodes for sending touch driving signals to the n touch driving electrodes to perform a touch scan and the back-end sensor IC electrically connected to the plurality of touch sensing electrodes for receiving touch sensing signals from the plurality of touch sensing electrodes to perform touch point determination,) 
each of the plurality of touch sensing electrodes is electrically insulated from each other and connected to the integrated circuit, respectively (see at least Fig. 7A; ¶¶ [0006], [0080-[0083], disclosing that each of the plurality of touch sensing electrodes in the same row of touch patterns 710 [[e.g., the first row of touch patterns 710 extending in the second direction D2, as discussed above]] is electrically insulated from each other and connected to the back-end sensor IC integrated circuit, respectively, for receiving touch sensing signals from the plurality of touch sensing electrodes to perform touch point determination,)
two of the plurality of touch sensing electrodes corresponding to two adjacent touch driving electrodes arranged in the row direction are located between the two adjacent touch driving electrodes arranged in the row direction (see at least Fig. 7A, disclosing, e.g., the touch sensing electrode [RX73/RX74], which is in the touch pattern 710 located in the first column and the first row, corresponding to the touch driving electrode TX71 of the same touch pattern 710 located in the first column and the first row; and the touch sensing electrode [RX71/RX72], which is in the [[another]] touch pattern 710 located in the second column and the first row, corresponding to the touch driving electrode TX71 of the same [[another]] touch pattern 710 located in the second column and the first row; note that all touch patterns 710 in the second column shown in Fig. 7A have the same structural arrangement as all touch patterns 710 in the first column; thereby rendering Tang expressly teaching two of the plurality of touch sensing electrodes corresponding to two adjacent touch driving electrodes arranged in the row direction located between the two adjacent touch driving electrodes arranged in the row direction; similarly see any of Figs. 7B-9B also disclosing the same,)
each of the plurality of touch sensing electrodes is connected to the integrated circuit through the corresponding signal line see at least Figs. 7A-9B; ¶¶ [0006], [0080-[0083], disclosing each of the plurality of touch sensing electrodes connected to the back-end sensor IC through the corresponding signal line for transmitting touch sensing signals to the back-end sensor IC,)
each of the plurality of touch driving electrodes is connected to the integrated circuit through a corresponding signal line see at least Figs. 7A-9B; ¶¶ [0006], [0080-[0083], disclosing each of the plurality of touch driving electrodes connected to the back-end sensor IC through the corresponding signal line for receiving the touch driving signals from the back-end sensor IC,)
the integrated circuit is configured to send touch driving signals to the n touch driving electrodes see at least ¶¶ [0006], [0080-[0083], disclosing the back-end sensor IC sending touch driving signals to the n touch driving electrodes to perform a touch scan,) and
 the integrated circuit is further configured to receive sensing signal change quantities of the plurality of touch sensing electrodes around a same one of the n touch driving electrodes, to determine see at least ¶¶ [0006], [0080-[0083], disclosing the back-end sensor IC receiving sensing signal change quantities of the plurality of touch sensing electrodes around a same one of the n touch driving electrodes, to determine coordinates of a touch position.)
Accordingly, Tang discloses all limitations of these claims except for features, (i) “to form a three-dimensional electric field near a surface of the touch display panel,” (ii) “three dimensional coordinates of a touch position,” (iii) “two of the plurality of touch sensing electrodes corresponding to two adjacent touch driving electrodes arranged in the column direction are located between the two adjacent touch driving electrodes arranged in the column direction,” and (iv) “the corresponding signal line, which is connected to each of the plurality of touch sensing electrodes, routing from a first side of the touch display panel and the corresponding signal line, which is connected to each of the plurality of touch driving electrodes, routing from a second side opposite to the first side of the touch display panel,” as claimed.

Regarding to the above features (i)-(iii), in the same field of endeavor, Dorfner discloses a related capacitive touch screen display device (see at least Fig. 2; ¶ [0006]) comprising a capacitive display panel (see at least Fig. 2) comprising a touch driving electrode (270) being in the middle and touch sensing electrodes (230-260) disposed at top, bottom, left, and right sides of the touch driving electrode (270) (see at least Fig. 2; ¶ [0006];) and an integrated circuit (see at least Fig. 1, disclosing an integrated circuit comprising elements [120, 140]) configured to send a TX drive voltage, as the claimed touch driving signal, to the touch driving electrode to form a three-dimensional electric field near a surface of the touch display panel and perform a touch scan and configured to receive sensing signal change quantities of the plurality of touch sensing electrodes around a same touch driving electrode, to determine three-dimensional coordinates of a touch position, in order to determine two-dimensional and three-dimensional position data of objects entering the electric near field and to detect three-dimensional gesture operation (see at least ¶¶ [0003], [0017], [0025]-[0026].)
Tang, as discussed above or see any of Figs. 7A-9B, discloses the capacitive touch screen display device in which the touch driving electrode (TX1) is in the middle and touch sensing electrodes (RX71-RX74) are at the left and right sides of the touch driving electrode, but is silent to the sensing electrodes being at the top and bottom sides of the touch driving electrode, to form a three-dimensional electric field near a surface of the touch display panel, and “three dimensional coordinates of a touch position. Dorfner, as discussed above, teaches the related three-dimensional capacitive touch screen display device comprising a capacitive display panel comprising a touch driving electrode being in the middle and touch sensing electrodes disposed at top, bottom, left, and right sides of the touch driving electrode; and an integrated circuit configured to send a touch driving signal, to the touch driving electrode to form a three-dimensional electric field near a surface of the touch display panel and perform a touch scan and to determine three-dimensional coordinates of a touch position, in order to determine two-dimensional and three-dimensional position data of objects entering the electric near field and to detect three-dimensional gesture operation. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the capacitive touch display device of the Tang reference to include each driving electrode being in the middle and sensing electrodes disposed at top, bottom, left, and right sides of the touch driving electrode; and the integrated circuit configured to send a touch driving signal to the touch driving electrode to form a three-dimensional electric field near a surface of the touch display panel and perform a touch scan and configured to receive sensing signal change quantities of the plurality of touch sensing electrodes around a same touch driving electrode, to determine three-dimensional coordinates of a touch position, in order to determine two-dimensional and three-dimensional position data of objects entering the electric near field, in view of the teaching in the Dorfner reference, to improve the modified touch display device of the Tang reference for the predictable result of providing gesture operation functions in the three-dimensional space in accordance with the particular applications.
Accordingly, the above modified Tang in view of Dorfner obviously renders the above features (i)-(iii). Note that the above modified Tang in view of Dorfner obviously renders each modified touch pattern (710) of Tang in view of AAPA comprising sensing electrodes (RX71, RX72) on the left of the driving electrode (TX71), sensing electrodes (RX73, RX74) on the right of the same driving electrode (TX71), sensing electrodes (RX71, RX72) on the left of the driving electrode (TX71), at least one sensing electrode adjacent to the top of the same driving electrode (TX71) as modified in view of Dorfner, at least one sensing electrode adjacent to the bottom of the same driving electrode (TX71) as modified in view of Dorfner, thereby obviously rendering the above feature (iii).

Regarding to the above features (iv), in the same field of endeavor, Park discloses a related touch display device (see at least Figs. 1-3; ¶ [0035], ¶ [0039], disclosing a touch display device) comprising a touch display panel (10), wherein: each of the plurality of touch sensing electrodes is connected to the integrated circuit through the corresponding signal line routing from a first side of the touch display panel, and each of the plurality of touch control electrodes is connected to the integrated circuit through a corresponding signal line routing from a second side opposite to the first side of the touch display panel (see at least Figs. 1 and 3; ¶ [0014], ¶ [0067], disclosing one set of the plurality of first touch electrodes 410 or the plurality of second touch electrodes 420 construed as the plurality of touch sensing electrodes and another set of the plurality of first touch electrodes 410 or the plurality of second touch electrodes 420 construed as the plurality of touch sensing electrodes; for easily discussion, assuming the first touch electrodes 410 to be the claimed touch sensing electrodes and the second touch electrodes 420 to be the claimed touch driving electrodes; see at least Figs. 1 and 3 explicitly teaching each of the plurality of touch sensing electrodes 410 connected to the integrated circuit 30 through the corresponding signal line 411 routing from a first/left side of the touch display panel 10, and each of the plurality of touch control electrodes 420 connected to the integrated circuit 30 through a corresponding signal line 421 routing from a second/right side opposite to the first/left side of the touch display panel 10,) thereby at least reducing resistance caused by the connector (see at least ¶¶ [0058]-[0068], specifically ¶ [0062]: last three lines.)
The above modified Tang, as discussed above, discloses wherein each of the plurality of touch sensing electrodes connected to the integrated circuit through the corresponding signal line the corresponding signal line, which is connected to each of the plurality of touch sensing electrodes, routing from a first side of the touch display panel and the corresponding signal line, which is connected to each of the plurality of touch driving electrodes, routing from a second side opposite to the first side of the touch display panel” of this claim. Park discloses each of the plurality of touch sensing electrodes connected to the integrated circuit through the corresponding signal line routing from a first side of the touch display panel and each of the plurality of touch control electrodes connected to the integrated circuit through a corresponding signal line routing from a second side opposite to the first side of the touch display panel, thereby at least reducing resistance caused by the connector. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the 

As per claim 2, Tang further discloses orthographic projections of the n touch driving electrodes on the base substrate non-overlapping orthographic projections of the plurality of touch sensing electrodes on the base substrate (see Tang at least Fig. 7A; ¶ [0044]; ¶ [0080], disclosing orthographic projections of the n touch transmitter/driving electrodes TX on the layer of the base substrate non-overlapping orthographic projections of the plurality of touch sensing electrodes RX on the same layer of the base substrate.)
As per claim 3, the above modified Tang discloses the orthographic projections of the n touch driving electrodes on the base substrate being rectangular and four of the plurality of touch sensing electrodes surrounding each of the n touch driving electrodes (see the discussion in the rejection of claim 1; or see Tang at least Fig. 7A.)
As per claim 4, Tang further discloses the at least one of the plurality of touch sensing electrodes serving as a touch sensing electrode corresponding to the adjacent two of the n touch driving electrodes (see the discussion in the rejection of claim 1; or see Tang at least Fig. 7A; ¶ [0081].)
As per claim 5, Tang discloses the integrated circuit sending the touch driving signals to the n touch driving electrodes one after another to perform the touch scan (see Tang at least ¶¶ [0006], [0080], [0081].) 
As per claim 6, Tang discloses wherein the plurality of touch sensing electrodes is arranged in the row direction, and extends in the column direction; or the plurality of touch sensing electrodes is arranged in the column direction, and extends in the row direction (see Tang at least Fig. 7A.)
see Tang at least Fig. 7A.)
As per claim 10, see the above rejection of claims 1 and 9 for similar limitations. Tang further discloses a working time of the touch display panel being within one frame period (see Tang at least ¶¶ [0006], [0080], [0081], disclosing a working time of the touch display panel, for performing a touch scan and sensing, being within a period as one frame period.)
	As per claim 11, Tang discloses-31-Attorney Docket No. 00189.0375.OQUS the integrated circuit determining the touch position according to two touch sensing electrodes that receive greatest sensing signal change quantities among the sensing signal change quantities received by the plurality of touch sensing electrodes (see Tang at least ¶¶ [0006], [0080], [0081], [0096], disclosing the sensor IC determining the touch position according to all two touch sensing electrodes that receive sensing signals, i.e., including two touch sensing electrodes that receive greatest sensing signal change quantities among the sensing signal change quantities received by the plurality of touch sensing electrodes.)
As per claim 12, see the above rejection of claim 5 for similar limitation.
As per claim 13, Tang discloses wherein, in response to zero touch action, the integrated circuit sends the touch driving signals to selected touch driving electrodes of the n touch driving electrodes, wherein adjacent touch driving electrodes of the selected touch driving electrodes are separated by at least one touch driving electrode, to which no touch driving signals are sent, of the n touch driving electrodes (see Tang at least Fig. 7a; ¶ [0080], ¶ [0081] for a zero or no touch action.)

As per claim 14, the above modified Tang discloses each of the n touch driving electrodes surrounded by a corresponding touch sensing electrode group and a corresponding strip-shaped touch sensing electrode (see the discussion in the rejection of claim 1 for the above modified Tang in view of Dorfner obviously rendering each of the n touch driving electrodes surrounded by plurality of the touch sensing electrodes or a corresponding touch sensing electrode group; further see Tang at least Fig. 7A, disclosing that, e.g., the [[first]] touch driving electrode TX71 in the [[first]] touch pattern 710 located in the first column and the first row is surrounded by a corresponding touch sensing electrode group [RX73, RX74] and a corresponding strip-shaped touch sensing electrode [RX71/RX72] in the same [[first]] touch pattern 710; the [[second]] touch driving electrode TX71 in the [[second] touch pattern 710 located in the second column and the first row is surrounded by a corresponding touch sensing electrode group [RX73, RX74] and a corresponding strip-shaped touch sensing electrode [RX71/RX72] in the same [[second]] touch pattern 710 …; and the [[nth]] touch driving electrode TX71 in the [[nth]] touch pattern 710 located in the nth column and the first row is surrounded by a corresponding touch sensing electrode group [RX73, RX74] and a corresponding strip-shaped touch sensing electrode [RX71/RX72] in the same [[nth]] touch pattern 710.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626